department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date o f f i c e o f c h i e f c o u n se l number release date conex-135789-11 uil the honorable duncan hunter u s house of representatives washington dc attention ------------------ dear mr hunter this letter responds to your inquiry dated date on behalf of your constituent --------------------------- --------------------works as a caregiver for her disabled adult daughter and asked about employment_taxes for individuals providing care to disabled adult children generally an employment relationship exists for federal tax purposes if the service_recipient has the right to direct and control the worker the service_recipient does not have to actually direct or control the manner in which the worker performs the services but must have the right to do so see sec_31 d -1 c -1 if an employment relationship exists the law may require that the service_recipient employer withhold and pay federal employment_taxes employment_taxes include federal_insurance_contributions_act fica tax and federal_income_tax withholding if a worker does household work she or he may be a household employee and the service_recipient may be an employer whom the law requires to withhold and pay household employment_taxes see publication household employer’s tax guide available on www irs gov household work is work done in or around a home such as by caretakers health aides nannies private nurses and yard workers if no employment relationship exists employment_taxes are not owed if an employment conex-135789-11 relationship exists the employer and the household employee are each subject_to fica tax if the wages exceed a threshold_amount for the threshold_amount is dollar_figure however the employer and employee will not owe fica tax if the household employee is the employer’s spouse the employer’s child under the age the employer’s parent with an exception for certain household services provided by grandparents a person under the age of if not the person’s principal occupation sec_3121 and of the internal_revenue_code the code the law does not require employers to withhold federal_income_tax from wages paid to household employees sec_3401 of the code however if the employee requests withholding and the employer agrees the employer must withhold income_tax from wages sec_3402 of the code in this case the employee must complete form_w-4 employee’s withholding allowance certificate to instruct the employer on how much income_tax to withhold employers generally use schedule h form_1040 household employment_taxes to report employment_taxes for household employees the employer must also file form_w-2 wage and tax statement and furnish copies to the employee however the employer may designate another party to act as its agent for employment_tax purposes sec_3504 of the code in other cases the third party may be liable for any applicable employment_taxes if the third party controls the payment of wages sec_3401 of the code in both cases however the identity of the service_recipient employer determines whether any employment_taxes are due if a worker is not an employee the compensation received for performing services may be self-employment_income subject_to tax under the self-employment contributions act seca taxes self-employment_income generally consists of the net_earnings from a trade_or_business carried on by the individual sec_1402 of the code an individual caries on a trade_or_business if they engage in the activity with continuity and regularity and their primary purpose is for income or profit if an individual does not carry on a trade_or_business seca taxes do not apply if fica or seca taxes do not apply individuals cannot contribute to the social_security system nor can another entity such as the state contribute on their behalf conex-135789-11 i hope this information is helpful please contact me or ---------------------------of my staff at ----- ------------- if we can further assist you sincerely paul j carlino chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
